[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff Patrick Nemhard, an inmate in the custody of the defendant commissioner of correction, appeals a decision of the commissioner classifying the plaintiff as an "escape risk". The plaintiff brings this appeal pursuant to the Uniform Administrative Procedure Act, General Statutes § 4-166 et seq., particularly § 4-183. The defendant commissioner moves to dismiss the appeal on the basis that the court lacks jurisdiction. CT Page 4509
Appeals from administrative agencies exist only under statutory authority. An appellant may take advantage of the right to appeal only by strictly complying with the statute that creates the right. Tarnapol v. Connecticut Siting Council,212 Conn. 157, 163-164 (1989). General Statutes §§ 4-166 and 4-183
provide only a limited right of appeal from state agency actions to this court. Not every action of an administrative agency is appealable. A person may appeal only a "final decision," which is defined in § 4-166 as an "agency determination in a contested case." A "contested case," as defined in § 4-166, is a proceeding "in which the legal rights, duties or privileges of a party are required by statute to be determined by an agency after an opportunity for hearing or in which a hearing is in fact held." A person "does not have a right to appeal unless the (agency) was statutorily required to determine the (person's) legal right or privilege in a hearing or after an opportunity for a hearing." Summit Hydropower Partnership v. Commissioner ofEnvironmental Protection, 226 Conn. 792, 802 (1993).
In the present case, there was no statute that required the commissioner to hold a hearing prior to classifying the plaintiff as a special risk or determining where he should be housed and what his privileges should be. Accordingly, the plaintiff is not entitled to appeal those decisions to the court under §4-183. This does not mean that the plaintiff may not bring some other court action to challenge his treatment while incarcerated; it only means that the court does not have jurisdiction to hear the case as an administrative appeal.
The appeal is dismissed.
MALONEY, J.